Miller, J.
The conveyance of the land in controversy, by express stipulation, was to be effectual as such only upon the performance of the conditions of the bond made by Orvis to plaintiff. This bond read as follows :
“ Know all men by these presents, that I, Charles B. Orvis, of the city of St. Louis, Mo., am firmly bound to I. N. Hall in the sum of $5,000, to be well and truly paid, dated this 26th day of November, 1866, upon conditions following : That whereas, I have invented a filter for filtering sorghum juice so as to make grained sugar out of the same — said invention known as Orvis’ Sorghum Filter. And whereas, I have filed my caveat in the patent office in Washington, D. 0., and intend to prosecute my claim to letters patent for said invention under the laws of the United States. And whereas said Hall has purchased from me an assignment of the same, and I do hereby assign to Hall all my right, title and interest to said invention, and the exclusive right to make, use and vend the same, as the same may be owned by me now or hereafter in the territory (describing it). And whereas said Hall has conveyed to me certain lands situate in the county of Decatur (describing the lands in controversy) in *369payment of said assignment of said invention, and said conveyance to be conditioned tipon the due fulfillmmxt of this obligation. Now, if I shall duly, successfully and completely prosecute my claim to said patent invention and secure full and complete letters patent therefor for the period of fourteen years, and shall, by sufficient conveyance, convey to said Hall all my right and title to the same together with the right to make, use and vend in the territory aforesaid then this obligation to be void, otherwise to be in full force and effect-.”
The bond was duly acknowledged and recorded December 22, 1866.
Neither the deed nor the bond specifies or describes the ingredients or composition of the invention referred to. The evidence, however, clearly shows that Orvis represented to Hall that the articles composing the invention and included in the specifications of Orvis’ alleged application for a patent were acetate of tead, sulphwric acid and bone coal; that upon experiments or tests made by Orvis, for the purpose of proving to Hall the valúe of the invention, these ingredients, in the manner and proportions used in such tests by Orvis, did produce granulated sugar from sorghum molasses, and it is very satisfactorily proven that this invention containing these ingredients was the invention which Hall supposed he was purchasing, and for which Orvis obligated. himself to procure “ full and complete letters patent ” and convey the same to Hall.
The evidence further shows that the' ingredients represented in the letters patent, subsequently procured by Orvis through Davidson, his assignee, did not contain the acetate of lead, but only the other two ingredients, and that by the use of these latter ingredients as directed in the specifications of these letters patent, said patent would not make sugar, and that the same was entirely worthless.
It further appears from the evidence that Orvis represented to Hall that the ingredients of which his invention *370was composed were free from all poisons, whereas at the time of making this representation he knew this was not true. From these facts alone it is clear that Orvis deceived the plaintiff as to the character of the invention, and. that he failed to comply with, and perform, the conditions of his bond in the procurement of letters patent for the invention; he deceived the plaintiff into believing he was buying a patent snch as represented, but tendered him a deed for a patent which did not contain the ingredients as represented, and which was entirely worthless, thei’eby defrauding Hall out of his land. Under the facts as developed in the evidence the plaintiffs are entitled to have their deed to Orvis canceled.
So, also, we are of opinion that the mortgage from Orvis to Davidson should be canceled and set aside. For the condition in the deed from Hall to Orvis, the mortgagor, operated as notice to Davidson of the contract as expressed therein and in the bond of Orvis to Hall to which the deed referred. Reeder v. Barr, 4 Ohio, and cases cited, on page é59. ' The evidence also very satisfactorily shows that Davidson had full knowledge, in fact, of the deed, bond and all the negotiations and transactions between Hall and Orvis and of the fraud practiced by the latter. Davidson was in the employ of Orvis at the time of the making of the deed and bond and for a long time thereafter, and acted as the assignee of Orvis in the procurement of the letters patent for the invention which Orvis offered to convey to Hall as a compliance with the conditions of his bond. These and other facts shown by the evidence leave no reasonable doubt of Davidson’s knowledge of the facts as they existed between Hall and Orvis before the making of the mortgage.
The decree of the district court will be reversed with directions to render a decree in accordance with this opinion, or if the plaintiffs so elect, such decree will be rendered in this court. Reversed.